       Case 3:20-cv-05832-JD Document 282-1 Filed 08/13/21 Page 1 of 12


 1   MICHAEL HELD (pro hac vice pending)
     KATHERINE STEELE LANDY (pro hac vice pending)
 2   ALEX LEONARD (pro hac vice pending)
     FEDERAL RESERVE BANK OF NEW YORK
 3   33 Liberty Street
     New York, New York 10045
 4   Telephone: (212) 720-5000
     Facsimile: (212) 720-2252
 5   Email:      michael.held@ny.frb.org
                 katherine.landy@ny.frb.org
 6               alex.leonard@ny.frb.org

 7   JEFFREY S. BOSLEY (CA State Bar No. 167629)
     DAVIS WRIGHT TREMAINE LLP
 8   505 Montgomery Street, Suite 800
     San Francisco, California 94111-6533
 9   Telephone: (415) 276-6500
     Facsimile: (415) 276-6599
10   Email:     jeffbosley@dwt.com

11   Attorneys for Amicus Curiae Federal Reserve Bank of New York

12   MARK VAN DER WEIDE
     RICHARD M. ASHTON
13   JOSHUA P. CHADWICK
     KATHERINE POMEROY
14   BOARD OF GOVERNORS
     OF THE FEDERAL RESERVE SYSTEM
15   20th Street and Constitution Avenue, N.W.
     Washington, DC 20551
16   Telephone: (202) 912-4329
     Facsimile: (202) 736-5615
17   Email:       mark.vanderweide@frb.gov
                  rich.ashton@frb.gov
18                joshua.p.chadwick@frb.gov
                  katherine.pomeroy@frb.gov
19
     Attorneys for Amicus Curiae Board of Governors
20   of the Federal Reserve System

21                           IN THE UNITED STATES DISTRICT COURT

22         THE NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION

23   LISA MCCARTHY, et al.,                           Case No. 3:20-cv-05832-JD

24                 Plaintiffs,                        Assigned to the Hon. James Donato

25          vs.                                       AMICUS CURIAE BRIEF OF FEDERAL
                                                      RESERVE BANK OF NEW YORK AND
26   INTERCONTINENTAL EXCHANGE INC., et               BOARD OF GOVERNORS OF THE
     al.,                                             FEDERAL RESERVE SYSTEM
27
                   Defendants.
28


                                                                         Case No. 3:20-cv-05832-JD
     AMICUS CURIAE BRIEF
          Case 3:20-cv-05832-JD Document 282-1 Filed 08/13/21 Page 2 of 12


 1                                                    TABLE OF CONTENTS
 2                                                                                                                                            Page

 3   I.       PRELIMINARY STATEMENT ......................................................................................... 1

 4   II.      BACKGROUND ................................................................................................................. 2

 5   III.     ARGUMENT ...................................................................................................................... 5

 6            A.        PLAINTIFFS’ REQUESTED INJUNCTION WOULD LIKELY
                        DESTABILIZE FINANCIAL MARKETS, POSE A SIGNIFICANT
 7                      RISK TO FINANCIAL STABILITY, AND BE AGAINST THE PUBLIC
                        INTEREST .............................................................................................................. 5
 8
                        1.         Freezing or Disrupting the Trading of Financial Contracts ........................ 6
 9
                        2.         Upending Consumer Contracts, Including Mortgages and Student
10                                 Loans ........................................................................................................... 7

11                      3.         Impacting the Safety and Soundness of Certain Financial
                                   Institutions ................................................................................................... 7
12
                        4.         Undermining Public Confidence in Financial Markets and Creating
13                                 an Avalanche of Litigation .......................................................................... 8

14   IV.      CONCLUSION ................................................................................................................... 8

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                          i                                       Case No. 3:20-cv-05832-JD
     AMICUS CURIAE BRIEF
         Case 3:20-cv-05832-JD Document 282-1 Filed 08/13/21 Page 3 of 12


 1                               I.      PRELIMINARY STATEMENT
 2           The U.S. dollar LIBOR benchmark reference rate (“LIBOR”) underlies financial products

 3   and contracts totaling more than $223 trillion.1 It is a widely used reference rate across various

 4   financial products including loans, securities, and derivatives. Its reach extends far beyond

 5   financial institutions, and impacts everyday businesses and consumers engaged in activities such

 6   as buying homes and financing education.

 7           Plaintiffs in this action have asked this Court to immediately enjoin the publication of

 8   LIBOR and void variable interest rate contracts for consumer loans which include LIBOR as a

 9   reference rate. 2 As more fully detailed herein, such an abrupt end to LIBOR without an orderly

10   transition would be detrimental to the public interest with consequences that could include:

11   1) freezing or disrupting the trading of financial contracts; 2) upending consumer contracts,

12   including mortgages and student loans; 3) negatively impacting the safety and soundness of

13   financial institutions; and 4) undermining public confidence in financial markets and creating an

14   avalanche of litigation.

15           As the Court is aware, there is currently an international effort to transition away from

16   LIBOR to more robust reference rates. As part of that transition, the Federal Reserve Bank of

17   New York (“New York Fed”) and the Board of Governors of the Federal Reserve System

18   (“Board of Governors”), in partnership with other U.S. and international financial sector

19   authorities, industry organizations, and market participants, have worked to ensure that this

20   transition happens in a planned, orderly, and responsible fashion. Underlying all these efforts is

21   the broad recognition of the significance of reference rates to the functioning of financial markets

22

23

24

25
     1
       See Progress Report: The Transition from U.S. Dollar LIBOR at Table 1, Alternative Reference
26   Rates Committee (Mar. 2021), available at
     https://www.newyorkfed.org/medialibrary/Microsites/arrc/files/2021/USD-LIBOR-transition-
27   progress-report-mar-21.pdf.
     2
28     Pls.’ Mot. for Prelim. and Permanent Inj. – Mem. of P. & A. in Supp. at iii (Nov. 10, 2021),
     ECF No. 19 (hereinafter, “Pls.’ Mot.”).

                                                       1                         Case No. 3:20-cv-05832-JD
     AMICUS CURIAE BRIEF
         Case 3:20-cv-05832-JD Document 282-1 Filed 08/13/21 Page 4 of 12


 1   and their status as a key component of the global financial infrastructure.3
 2           The Board of Governors and New York Fed submit this amicus brief to emphasize the
 3   adverse effects such an extraordinary injunctive remedy would have on the public interest.4 An
 4   abrupt end to LIBOR would harm countless nonparties, including Main Street businesses and
 5   everyday consumers, and pose a significant threat to global financial markets and to financial
 6   stability. It would also threaten to undo years of global transition planning by financial sector
 7   regulators in the United States and abroad and key progress currently underway in the transition.
 8   Importantly, this amicus brief addresses only the public interest factor in the standard for seeking
 9   a preliminary injunction; it does not take a position on any other issue before the Court.
10           The Board of Governors and New York Fed respectfully offer their views to the Court as
11   it considers Plaintiffs’ motions.5 Plaintiffs’ motions for an injunction should be denied.
12                                        II.    BACKGROUND
13           The Board of Governors is an independent agency of the U.S. government that guides the
14   operation of the Federal Reserve System, the central bank of the United States. The New York
15   Fed is one of twelve regional Federal Reserve Banks, which, together with the Board of
16   Governors and the Federal Open Market Committee, comprise the key components of the
17   Federal Reserve System. The Federal Reserve System “monitors financial system risks and
18   engages at home and abroad to help ensure that the system supports a healthy economy for U.S.
19   households, communities, and businesses.”6
20
     3
      See John C. Williams, 901 Days, Remarks at Securities Industry and Financial Markets
21
     Association (July 15, 2019), available at https://www.newyorkfed.org/newsevents/
22   speeches/2019/wil190715 (as prepared for delivery); Jerome H. Powell, Introductory
     Comments at the Roundtable on the Interim Report of the Alternative Reference Rates
23   Committee (June 21, 2016), available at https://www.federalreserve.gov/newsevents/speech/
     powell20160621a.htm.
24   4
      No party or person other than the Board of Governors, New York Fed, or their counsel
25   authored this brief in whole or in part, or contributed money that was intended to fund preparing
     or submitting the brief.
26   5
      Pls.’ Mot.; Pls.’ Appl. for an Order to Show Cause Why an Inj. Should Not Issue
27   (May 24, 2021), ECF No. 259.
     6
28    Purposes and Functions of the Federal Reserve System, p. 54, Tenth Edition, available at
     https://doi.org/10.17016/0199-9729.10.

                                                      2                             Case No. 3:20-cv-05832-JD
     AMICUS CURIAE BRIEF
         Case 3:20-cv-05832-JD Document 282-1 Filed 08/13/21 Page 5 of 12


 1           LIBOR’s use as a benchmark is ubiquitous. As of March 2021, the gross notional value
 2   of all financial products tied to U.S. dollar LIBOR was approximately $223 trillion—about
 3   10 times the U.S. GDP.7 That includes $4.8 trillion of business loans, $1.1 trillion of floating-
 4   rate notes and bonds, another $1.6 trillion of securitizations, and $1.4 trillion of residential
 5   mortgage and other consumer loans held by about four million individual consumers.8 The
 6   remaining exposures are derivative contracts, which we learned from the financial crisis are
 7   closely linked to all sectors of the financial markets and the real economy.9 In total, payments on
 8   over $223 trillion of exposures depend in the first instance on LIBOR being available.
 9           Reference rate reform, including the orderly cessation of the use of LIBOR, is a global
10   financial stability priority coordinated at the international level by the Financial Stability Board,
11   which is currently co-chaired by Board of Governors’ Vice-Chair Randal Quarles. In the United
12   States, the Financial Stability Oversight Council (“FSOC”)—an entity established by Congress
13   in response to the 2008 financial crisis and charged with identifying risks to the financial
14   stability of the United States—recommended that U.S. financial regulators cooperate with
15   foreign regulators, international bodies, and market participants to promote a “smooth and
16   orderly” transition from LIBOR, considering issues of stability and market disruption.10 In
17   support of a coordinated transition, Board of Governors Chair (then Governor) Jerome Powell
18   has cautioned: “The sudden cessation of a benchmark as heavily used as LIBOR would present
19   significant systemic risks. It could entail substantial losses and would create substantial
20   uncertainty, potential legal challenges, and payments disruptions for the market participants that
21   have relied on LIBOR.”11 For this reason, New York Fed President John Williams has stressed
22
     7
23     Progress Report, supra n.1 Table 1.
     8
       Id.
24   9
       See Michael Held, SOFR and the Transition from LIBOR, Remarks at the SIFMA C&L
25   Society February Luncheon (Feb 26, 2019), available at https://www.newyorkfed.org/
     newsevents/speeches/2019/hel190226 (as prepared for delivery).
26   10
        See 2013 Annual Report, Financial Stability Oversight Council, at 14-15, available at
     https://home.treasury.gov/system/files/261/FSOC-2013-Annual-Report.pdf.
27   11
        Governor Jerome H. Powell, Introductory Comments at the Roundtable on the Interim Report
28   of the Alternative Reference Rate Committee (June 21, 2016), available at
     https://www.federalreserve.gov/newsevents/speech/powell20160621a.htm.

                                                        3                          Case No. 3:20-cv-05832-JD
     AMICUS CURIAE BRIEF
          Case 3:20-cv-05832-JD Document 282-1 Filed 08/13/21 Page 6 of 12


 1   that “the LIBOR transition is essential to the integrity of the global financial system.”12
 2            In the years since the FSOC’s call to action, the Board of Governors, New York Fed, and
 3   FSOC members have taken numerous actions to prepare the financial system for the smooth and
 4   orderly ending to LIBOR. One such action was in 2014, when the Board of Governors and New
 5   York Fed jointly convened the Alternative Reference Rates Committee (“ARRC”), a group of
 6   private-sector entities, to help ensure a smooth and orderly transition away from LIBOR.13
 7   Attesting to the importance of this transition effort across the financial system, the ARRC’s
 8   participants include all key federal and state regulators involved in the various sectors affected
 9   by the LIBOR transition.14 Since 2014, the ARRC has worked to secure an orderly transition by
10   recommending a more robust and liquid alternative to LIBOR for market participants to use if
11   they so choose, identifying best practices for contract robustness, and creating a detailed
12   transition plan.15
13            In November 2020, ICE Benchmark Administration Limited (“IBA”) proposed clear end-
14   dates for LIBOR: December 31, 2021 (for the 1-week and 2-month LIBOR settings) and June
15   30, 2023 (for all other LIBOR settings).16 The Board of Governors “welcomed and supported”
16   IBA’s proposal, noting that it would allow “most legacy contracts . . . to mature before LIBOR
17

18

19

20   12
        John C. Williams, Measure Twice, Cut Once, Remarks at SOFR Symposium: The Final
21   Year (Part II) (May 11, 2021), available at https://www.newyorkfed.org/newsevents/
     speeches/2021/wil210511 (as prepared for delivery).
22   13
        See 2020 Annual Report, Financial Stability Oversight Council, at 123, available at
     https://home.treasury.gov/system/files/261/FSOC2020AnnualReport.pdf.
23   14
        The ARRC’s ex officio members, in addition to the Board of Governors and the New York
24   Fed, are the Commodity Futures Trading Commission, Consumer Financial Protection Bureau,
     Federal Deposit Insurance Corporation, Federal Housing Finance Agency, National Association
25   of Insurance Commissioners, New York Department of Financial Services, Office of Financial
     Research, Office of the Comptroller of the Currency, U.S. Department of Housing and Urban
26   Development, U.S. Securities and Exchange Commission, and U.S. Department of the Treasury.
     15
        See 2019 Annual Report, Financial Stability Oversight Council, at 6, 13, 124, available at
27   https://home.treasury.gov/system/files/261/FSOC2019AnnualReport.pdf.
     16
28      See ICE LIBOR® Consultation on Potential Cessation, IBA, at 3 (Dec. 2020), available at
     https://www.theice.com/publicdocs/ICE_LIBOR_Consultation_on_Potential_Cessation.pdf.

                                                       4                          Case No. 3:20-cv-05832-JD
     AMICUS CURIAE BRIEF
          Case 3:20-cv-05832-JD Document 282-1 Filed 08/13/21 Page 7 of 12


 1   stops.”17 IBA finalized these end-dates for LIBOR in March 2021.18
 2                                           III.    ARGUMENT
 3   A.       PLAINTIFFS’ REQUESTED INJUNCTION WOULD LIKELY DESTABILIZE
 4            FINANCIAL MARKETS, POSE A SIGNIFICANT RISK TO FINANCIAL
 5            STABILITY, AND BE AGAINST THE PUBLIC INTEREST
 6            Plaintiffs seeking a preliminary injunction must establish that they are “likely to succeed
 7   on the merits, that [they are] likely to suffer irreparable harm in the absence of preliminary relief,
 8   that the balance of equities tips in [their] favor, and that an injunction is in the public interest.”
 9   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). “In exercising their sound
10   discretion, courts of equity should pay particular regard for the public consequences in
11   employing the extraordinary remedy of injunction.” Id. at 24 (quoting Weinberger v. Romero-
12   Barcelo, 456 U.S. 305, 312 (1982) (quotation marks omitted)); see also Miller ex rel. NLRB v.
13   Cal. Pac. Med. Ctr., 991 F.2d 536, 540 (9th Cir. 1993), on reh’g, 19 F.3d 449 (9th Cir. 1994)
14   (“[T]he public interest is a factor which courts must consider in any injunctive action in which
15   the public interest is affected.” (citation and quotation marks omitted)).
16            In this action, Plaintiffs have moved for a preliminary injunction requesting that this
17   Court, among other relief, enjoin Defendants from “set[ting] or observ[ing] LIBOR” and
18   “enforcing any financial instrument that relies in whole or in part on USD LIBOR.”19 Plaintiffs
19   also seek an order “voiding variable interest rate contracts for consumer loans which include
20   LIBOR as a component of the variable interest rate.”20 These are extraordinary and abrupt
21   remedies that are fundamentally against the public interest.
22
     17
        See Press Release, Board of Governors, Federal Reserve Board welcomes and supports
23   release of proposal and supervisory statements that would enable clear end date for U.S. Dollar
     (USD) LIBOR and would promote the safety and soundness of the financial system (November
24   30, 2020), available at
     https://www.federalreserve.gov/newsevents/pressreleases/bcreg20201130b.htm.
25   18
        See ICE LIBOR® Feedback Statement on Consultation on Potential Cessation, IBA (Mar. 5,
26   2021), available at
     https://theice.com/publicdocs/ICE_LIBOR_feedback_statement_on_consultation_on_potential_c
27   essation.pdf.
     19
        Pls.’ Mot. at iii.
28   20
        Id.

                                                         5                          Case No. 3:20-cv-05832-JD
     AMICUS CURIAE BRIEF
          Case 3:20-cv-05832-JD Document 282-1 Filed 08/13/21 Page 8 of 12


 1            Plaintiffs’ requested relief, if granted, would have an adverse effect on countless
 2   nonparties, almost certainly destabilize financial markets, and pose a significant risk to overall
 3   financial stability. As such, it is appropriate for the Court to place particular weight on the
 4   public interest factor when evaluating whether an injunction is warranted. See Stormans, Inc. v.
 5   Selecky, 586 F.3d 1109, 1139 (9th Cir. 2009) (noting importance of public interest factor if “the
 6   impact of an injunction reaches beyond the parties, carrying with it a potential for public
 7   consequences”); see also Inst. of Cetacean Research. v. Sea Shepherd Conservation Soc’y, 725
 8   F.3d 940, 946 (9th Cir. 2013) (“The public interest inquiry primarily addresses impact on non-
 9   parties rather than parties.” (citation and internal quotation marks omitted)).
10            The potential adverse consequences of such an injunction abruptly ending the publication
11   and use of LIBOR would be significant. Without an orderly transition away from LIBOR, there
12   would undoubtedly be confusion and uncertainty in all markets that currently rely on LIBOR on
13   a day-to-day basis. Likely consequences include: 1) freezing or disrupting the trading of
14   financial contracts; 2) upending consumer contracts, including mortgages and student loans;
15   3) harming the safety and soundness of financial institutions; and 4) undermining public
16   confidence in financial markets and creating an avalanche of litigation.
17            1.     Freezing or Disrupting the Trading of Financial Contracts
18            Plaintiffs’ requested injunction, if granted, would likely make it impossible for market
19   participants to reliably value their LIBOR-based holdings or arrive at mutually agreeable prices
20   for trading them, and therefore would disrupt trading in the massive number of financial
21   instruments that rely on LIBOR.21 This disruption would almost certainly impair the functioning
22   of the many markets in which those instruments are traded,22 causing high price volatility and
23   unreliable liquidity in the affected instruments. As a result, market liquidity and price
24   transparency so important to investors of all types—from large pension funds to individuals
25   investing their savings in bond funds—may disappear overnight. Holders of LIBOR-based
26   instruments who are not seeking to buy or sell would also be affected because there may be no
27   21
       See 2019 Annual Report, supra n.15 at 6.
     22
28     See 2018 Annual Report, Financial Stability Oversight Council, at 108 (rev. June 2019),
     available at https://home.treasury.gov/system/files/261/FSOC2018AnnualReport.pdf.

                                                        6                         Case No. 3:20-cv-05832-JD
     AMICUS CURIAE BRIEF
          Case 3:20-cv-05832-JD Document 282-1 Filed 08/13/21 Page 9 of 12


 1   way to value such instruments, or values could be very volatile. Businesses of all sizes need to
 2   manage their cash flows, hedge their interest rate risks, and value their LIBOR-based assets and
 3   liabilities—all activities that would be severely disrupted. Contracts tied to LIBOR may be
 4   thrown into limbo, with no way to know which terms of a contract remain operative or whether
 5   the contract is entirely void.
 6            While many market participants have prepared for the end of LIBOR by incorporating
 7   “fallback” language into their contracts specifying alternative terms, many other financial
 8   contracts do not yet contemplate the permanent end to LIBOR. Additionally, because there is no
 9   mechanism to readily distinguish those contracts that have effective fallback language from those
10   that do not, the markets will likely treat all LIBOR-based instruments as one and the same.
11   Finally as an operational matter, even contracts that do have clear fallback provisions would not
12   be able to transition abruptly on such a large scale without significant advance planning. As a
13   result, an abrupt cessation of LIBOR would broadly and negatively affect a wide array of
14   instruments, even if fallback language has been adopted.
15            2.     Upending Consumer Contracts, Including Mortgages and Student Loans
16            An abrupt cessation of LIBOR would also harm consumers because of the impact on
17   outstanding consumer loans, including residential mortgages, as well as the market for such
18   loans.23 The millions of consumers with LIBOR-based mortgages or student loans, for example,
19   may be thrown into confusion as their payments become impossible to compute due to the
20   absence of LIBOR settings. Moreover, a declaration that LIBOR-tied consumer loans are “void”
21   would throw those contracts into limbo, with no way for consumers and their lenders to know the
22   terms of their mortgages and other loans or what it means to be a party to a “voided” contract.
23            3.     Impacting the Safety and Soundness of Certain Financial Institutions
24            The use of LIBOR is hard-wired into systems, products, and processes for many financial
25   firms.24 In March of this year, the Board of Governors issued detailed guidance to examiners to
26   23
        See Held, SOFR and the Transition from LIBOR, supra n.9; 2018 Annual Report, supra n.22
     at 108.
27   24
        See John C. Williams, LIBOR: The Clock Is Ticking, Remarks at the 2019 U.S. Treasury
28   Market Conference (Sept. 23, 2019), available at https://www.newyorkfed.org/newsevents/
     speeches/2019/wil190923 (as prepared for delivery).

                                                     7                          Case No. 3:20-cv-05832-JD
     AMICUS CURIAE BRIEF
      Case 3:20-cv-05832-JD Document 282-1 Filed 08/13/21 Page 10 of 12


 1   assess firms on their transition efforts.25 The safety and soundness of some financial institutions
 2   that rely significantly on LIBOR-based funding or maintain large holdings of LIBOR-based
 3   assets could be called into question if LIBOR were to abruptly cease.26 And, more broadly, an
 4   abrupt cessation of LIBOR would likely disrupt the flow of credit from the financial sector to the
 5   real economy, including consumers and non-financial businesses.
 6          4.      Undermining Public Confidence in Financial Markets and Creating an
 7                  Avalanche of Litigation
 8          Finally, if LIBOR is abruptly enjoined, the smooth and orderly transition away from
 9   LIBOR that has been promoted by the global regulatory community would not occur, public
10   confidence in the financial markets would almost certainly sink, and an avalanche of litigation
11   would likely follow. Courts may be required to take on the herculean task of examining the
12   details of each individual LIBOR-based contract and deciding how to resolve each dispute
13   equitably, resulting in additional uncertainty and market disruption.
14                                        IV.     CONCLUSION
15          The LIBOR transition may be one of the most significant and complex infrastructure
16   reform challenges the financial markets have ever faced.27 The Board of Governors and New
17   York Fed have for years been part of the global effort to carefully and responsibly ensure that
18   consumers, financial institutions, markets, and the stability of the financial system are not
19   jeopardized by an abrupt and disorderly transition. Plaintiffs’ requested injunction would undo
20   those efforts, would harm the public interest by having adverse effects on the economy and
21   25
        The guidance included (1) transition planning; (2) financial exposure measurement and
22   risk assessment; (3) operational preparedness and controls; (4) legal contract preparedness;
     (5) communication; and (6) oversight. SR 21-7: Assessing Supervised Institutions’ Plans to
23   Transition Away from the Use of LIBOR, Board of Governors of the Federal Reserve System
     (March 9, 2021), available at https://www.federalreserve.gov/supervisionreg/srletters/
24   SR2107.htm.
     26
        See, e.g., Statement on LIBOR Transition, Board of Governors of the Federal Reserve
25   System, Federal Deposit Insurance Corporation and Office of the Comptroller of the
     Currency (November 30, 2020), available at
26   https://www.federalreserve.gov/supervisionreg/srletters/SR2027a1.pdf.
     27
27      See Nathaniel Wuerffel, Transitioning Away From LIBOR: Understanding SOFR’s Strengths
     and Considering the Path Forward, Remarks at the Bank Policy Institute’s Credit-Sensitive
28   Benchmark Symposium (Sept. 18, 2020), ECF 136-1, available at https://www.newyorkfed.org/
     newsevents/speeches/2020/wue200918 (as prepared for delivery).

                                                       8                         Case No. 3:20-cv-05832-JD
     AMICUS CURIAE BRIEF
      Case 3:20-cv-05832-JD Document 282-1 Filed 08/13/21 Page 11 of 12


 1   countless nonparties to the litigation, and would introduce substantial risks and injury.
 2          For the foregoing reasons, Plaintiffs’ motions for an injunction should be denied.
 3
     DATED: August 13, 2021                        Respectfully submitted,
 4
                                                   FEDERAL RESERVE BANK OF NEW YORK
 5                                                 MICHAEL HELD (pro hac vice pending)
                                                        General Counsel
 6                                                 KATHERINE STEELE LANDY (pro hac vice pending)
                                                   ALEX LEONARD (pro hac vice pending)
 7
                                                   By: /s/ Michael Held
 8                                                      Michael Held
                                                   Attorneys for Amicus Curiae Federal Reserve Bank
 9                                                 of New York
10   DATED: August 13, 2021                        DAVIS WRIGHT TREMAINE LLP
                                                   JEFFREY S. BOSLEY
11
                                                   By: /s/ Jeffrey S. Bosley
12                                                      Jeffrey S. Bosley
                                                   Attorneys for Amicus Curiae Federal Reserve Bank
13                                                 of New York
14
     DATED: August 13, 2021                        BOARD OF GOVERNORS
15                                                 OF THE FEDERAL RESERVE SYSTEM
                                                   MARK VAN DER WEIDE
16                                                      General Counsel
                                                   RICHARD M. ASHTON
17                                                 JOSHUA P. CHADWICK
                                                   KATHERINE POMEROY
18
                                                   By: /s/ Joshua P. Chadwick
19                                                       Joshua P. Chadwick
                                                   Attorneys for Amicus Curiae Board of Governors of
20                                                 the Federal Reserve System
21

22

23

24

25

26

27

28

                                                      9                          Case No. 3:20-cv-05832-JD
     AMICUS CURIAE BRIEF
      Case 3:20-cv-05832-JD Document 282-1 Filed 08/13/21 Page 12 of 12


 1                            CIVIL LOCAL RULE 5-1(i)(3) ATTESTATION
 2           I hereby attest that concurrence in the filing of this document has been obtained from each
 3   of the other signatories hereto.
 4   Dated: August 13, 2021                        By: /s/ Jeffrey S. Bosley
 5                                                           Jeffrey S. Bosley

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      10                         Case No. 3:20-cv-05832-JD
     AMICUS CURIAE BRIEF
